Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20110289431 A1 to Olumoko et al. does not expressly teach or render obvious the invention as recited in independent claims 21, 28, and 35.
            The prior art teaches a method comprising: receiving, from an administrator client device (i.e. FIG. 6, para. [0054]) comprising available answer choices (i.e. para. [0056]); modifying, by at least one processor (i.e. para. [0091]), the survey question to generate a recomposed survey question for distribution through a distribution channel (i.e. para. [0056]), the recomposed survey question comprising recomposed answer choices in a response format corresponding to the distribution channel (i.e. para. [0062]); mapping the recomposed answer choices in the response format to the available answer choices of the recomposed survey question (i.e. para. [0062]); providing, to a respondent client device and through the distribution channel, the recomposed survey question comprising the recomposed answer choices (i.e. FIG. 6, para. [0061]); based on receiving an indication of one or more selections of the recomposed answer choices from the respondent client device, determining one or more responses to the recomposed survey question by determining one or more answers from the available answer choices that map to the one or more selections of the recomposed answer choices (i.e. para. [0065]); and updating results for the recomposed survey question with the one or more answers (i.e. FIG. 4, para. [0069]). However, the prior art does not teach modifying the survey question by separating a query associated with the survey question into multiple queries to generate multiple recomposed survey questions for distribution through a distribution channel, the multiple recomposed survey questions comprising recomposed answer choices in a response format corresponding to the distribution channel; 
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of modifying the survey question by separating a query associated with the survey question into multiple queries to generate multiple recomposed survey questions for distribution through a distribution channel, the multiple recomposed survey questions comprising recomposed answer choices in a response format corresponding to the distribution channel; mapping the recomposed answer choices in the response format to the available answer choices of the multiple recomposed survey questions; providing, to a respondent client device and through the distribution channel, the multiple recomposed survey questions comprising the recomposed answer choices; based on receiving an indication of one or more selections of the recomposed answer choices from the respondent client device, determining one or more responses to the multiple recomposed survey questions by determining one or more answers from the available answer choices that map to the one or more selections of the recomposed answer choices; and updating results for the multiple recomposed survey questions with the one or more answers as recited in the context of claims 21, 28, and 35, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173